Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 10/19/2021. Applicant’s argument, filed on 10/19/2021 has been entered and carefully considered. Claims 21-48 are pending.

Double Patenting rejection against US 10,812,801 B2 deferred based on the terminal disclaimer/claim amendments submitted on 10/19/2021.

The application filed on 10/16/2020 is a CON of 14/631,410 filed on 02/25/2015 (PAT 10812801), claiming priority to 61/946,638 filed on 02/28/2014, 61/946,633 filed on 02/28/2014, and 61/944,484 filed on 02/25/2014.

Response to Arguments

Applicant’s arguments in the 10/19/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 10-12 argues “where D>C and D is distinct from N”, “receiving a bit stream that includes … format metadata …. according to an inverse of the transfer function”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Reitmeier in view of Herbert further in view of Frank further in view of Aguilar teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, again, MPEP 2111, "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim", MPEP 2111.01 I., The words of a claim must be given their "Plain Meaning" and MPEP 2111.01 II., It is improper to import claim limitations from the specification, Aguilar teaches, [0019]-[0021], Fig. 1, remapping dynamic range of the sensor to the dynamic range of the sensor, so, >8 bit range is remapped or scaled to ≤8 bit range of the display, it is not remapped to the same dynamic range, Reitmeier, [0061], [0068]-[0071], teaches that HDR can be compressed to 132-255 any of the range, also, Reitmeier, Fig. 2, teaches remapping using max/min data, so, it is obvious to the ordinary skill in the art that HDR image of the sensor can be remapped to the dynamic range of the display, so, N, C and D can be distinct, Reitmeier, [0023], [0028]-[0029], Herbert, Section 2.2-2.3, teaches that the dynamic range related information can be transmitted in a stream, also, HDR data can be translated to a focused region and the focused data can be expanded to a display dynamic range, so, claim limitations are disclosed by the prior arts).
Therefore, the rejection is maintained.
		
Examiner’s Note

Claims 21-30 refer to "A system”, Claims 31-38 refer to "A method”, Claims 39-41 refer to "An apparatus” and Claims 42-48 refers to "A system”. Claims 31-48 are similarly rejected in light of rejection of claims 21-30, any obvious combination of the rejection of claims 21-30, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. Examiner suggests to keep the scope of the independent claims similar for the helping the prosecution. Claim 42 may have a broader scope than the other independent claims. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier et al. (US 20030202589 A1) in view of Herbert (“The adaptive LogLuv transform for mapping HDR video to traditional video codecs”, ISO/IEC JTC1/SC29/WG11 MPEG2013/M31308, October 2013), further in view of Frank et al. (US 20120206470 A1), hereinafter Frank, further in view of Aguilar (US 20070183677 A1). Herbert is cited by applicant in IDS. 
	
	Regarding claim 21, Reitmer discloses a system, comprising (Abstract): a video decoder, configured to (Fig. 5): receive encoded C-bit video data, wherein the encoded C-bit video data represents a range of luminance values extracted from N-bit video data, decode the encoded C-bit video data ([0023], sub-picture region, 8-bit, [0027]-[0028], map region ID encoded and communicated to the decoder); and expand the decoded C-bit video data to generate D-bit video data covering a full dynamic range of a target device, where D > C, wherein, to expand the decoded C-bit video data, the video decoder maps the range of luminance values extracted from the N-bit video data to the full dynamic range of the target device ([0051]-[0057], it is obvious to the ordinary skill in the art, e.g., Messmer et al., US 20190289305 A1, Fig. 1A, Pan, US 20150243200 A1, Fig. 5, Messmer and Pan is referenced from the IDS). 
	Reitmeier discloses all the elements of claim 21 but Reitmeier does not appear to explicitly disclose in the cited section a range of luminance values extracted from N-bit video data.
	However, Herbert from the same or similar endeavor teaches a range of luminance values extracted from N-bit video data (Section 2.2, Ymax and Ymin characteristics in view of Reitmeier, [0023]).
 (Herbert, Conclusion). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Reitmeier in view of Herbert discloses all the elements of claim 21 but they do not appear to explicitly disclose in the cited section where N > C, and wherein the range of luminance values represented in the encoded C-bit video data is smaller than full dynamic range for luminance of the N-bit video data.
	However, Frank from the same or similar endeavor teaches where N > C, and wherein the range of luminance values represented in the encoded C-bit video data is smaller than full dynamic range for luminance of the N-bit video data (Fig. 7-8, [0043], the transfer function may be linear or non-linear, gain function may be any form to reduce the bit depth; [0003], typical image data of only 8 bits, MPEG, JPEG and/or H.264, [0026], [0031], [0033], preserve details from a certain dynamic range, in view of Reitmeier and Herbert).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reitmeier in view of Herbert to incorporate the teachings of Frank to preserve the dynamic range of the video (Frank, [0007]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Reitmeier in view of Herbert further in view of Frank further in view of Aguilar discloses all the elements of claim 21 but they do not appear to explicitly disclose in the cited section where D>C and D is distinct from N.
	However, John from the same or similar endeavor teaches where D>C and D is distinct from N ([0018], [0020], adaptively compress High Dynamic Range sensor to fit within the low dynamic range display).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reitmeier in view of Herbert further in view of Frank to incorporate the teachings of Aguilar to have an improved apparatus to adaptively compress by rescaling dynamic range  (Aguilar, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 22, Reitmeier in view of Herbert further in view of Frank further in view of Aguilar discloses the system as recited in claim 21, wherein the range of luminance values extracted from the N-bit video data represents an effective dynamic range of the human visual system for the N-bit video data (Herbert, Section 2.2, Reitmeier, [0023], Frank, Fig. 7-8).  

	Regarding claim 23, Reitmeier in view of Herbert further in view of Frank further in view of Aguilar discloses the system as recited in claim 21, wherein the video decoder is further configured to obtain format metadata for the encoded C-bit video data, wherein the format metadata includes an indication of the range of luminance values extracted from the N-bit video data (Herbert, Section 3, syntax, Reitmeier, [0023], Frank, Fig. 7-8). 
 
	Regarding claim 24, Reitmeier in view of Herbert further in view of Frank further in view of Aguilar discloses the system as recited in claim 23, wherein the format metadata is embedded in the encoded C-bit video data, and wherein, to obtain the format metadata, the video decoder extracts the format metadata from the decoded C-bit video data (Herbert, section 3, Section 2.4, Fig, , Reitmeier, [0023], Frank, Fig. 7-8, it is obvious to the ordinary skill in the art the decoder implements the reverse steps of the encoder, e.g., Mertens, US 20140247870 A1, [0035], Mertens, US 20150201222 A1, [0100], Doser, US 20090067506 A1, [0028], Messmer, US 20150042890 A1, Fig. 5-6, [0030], [0050], [0060]).    

	Regarding claim 25, Reitmeier in view of Herbert further in view of Frank further in view of Aguilar discloses the system as recited in claim 23, wherein the format metadata further includes an indication of a transfer function used to represent the C-bit video data (Herbert, Section 2.2, Reitmeier, [0023], Frank, Fig. 7-8). 
 
Regarding claim 26, Reitmeier in view of Herbert further in view of Frank further in view of Aguilar discloses the system as recited in claim 23, wherein the video decoder is configured to perform said obtain and said expand for each of one or more video frames or for each of one or more sequences of two or more video frames (Herbert, Section 2.3, Reitmeier, [0023], Frank, Fig. 7-8).
  
	Regarding claim 27, Reitmeier in view of Herbert further in view of Frank further in view of Aguilar discloses the system as recited in claim 23, wherein the video decoder is configured to perform said obtain and said expand for two or more regions within each of one or more video frames (Herbert, Section 2.2, Reitmeier, [0023], Frank, Fig. 7-8). 
 
	Regarding claim 28, Reitmeier in view of Herbert further in view of Frank further in view of Aguilar discloses the system as recited in claim 21, wherein, to decode the encoded C-bit video data, the video decoder is configured to: apply an entropy decoding technique to decompress the encoded C-bit video data; and perform inverse quantization and inverse transform operations on the decompressed C-bit video data output by the entropy decoding technique to generate the decoded C- bit video data (Herbert, section 3, Section 2.4, Fig, , Reitmeier, [0023], [0062], Frank, Fig. 7-8, it is obvious to the ordinary skill in the art, e.g., Yang et al., US 20210260145 A1, [0102]).
  
	Regarding claim 29, Reitmeier in view of Herbert further in view of Frank further in view of Aguilar discloses the system as recited in claim 21, wherein the video decoder maps the range of luminance values to the full dynamic range of the target device according to a transfer function of the target device (Herbert, section 3, Section 2.4, Fig, , Reitmeier, [0023], Frank, Fig. 7-8, it is obvious to the ordinary skill in the art the decoder implements the reverse steps of the encoder, e.g., Mertens, US 20140247870 A1, [0035], Mertens, US 20150201222 A1, [0100], Doser, US 20090067506 A1, [0028], Messmer, US 20150042890 A1, Fig. 5-6, [0030], [0050], [0060]).  

Regarding claim 30, Reitmeier in view of Herbert further in view of Frank further in view of Aguilar discloses the system as recited in claim 21, wherein the target device is a high dynamic range (HDR) enabled device (Herbert, Section 1, Reitmeier, [0023], Frank, Fig. 7-8).

Regarding claim 12-22, See Examiner’s Note.

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487